Citation Nr: 0702079	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.  



FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in September 2003; the VAMC assigned 
the veteran to Priority Group 8.  

2.  The veteran does not have a compensable service-connected 
disability or special eligibility attributes that qualify him 
for an improved priority group enrollment.  


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The VCAA is not applicable to cases 
in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.  

The VAMC in Gainesville, Florida, denied the veteran's 
application for VA medical care benefits, and the veteran 
argues that it is unfair that he is excluded from benefits 
because his income is above the poverty level.  

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  See 
38 C.F.R. § 17.36(a).  Veterans may apply to be enrolled in 
the VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36(d).  

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 
38 C.F.R. § 17.36(b).  In January 2003, VA suspended new 
enrollment of veterans assigned to Priority Group 8 from the 
VA health care system if they were not enrolled on January 
17, 2003.  See 38 C.F.R. § 17.36(c)(2); see also 38 U.S.C.A. 
§ 1705(a) (stating that, in managing medical services, VA 
shall design programs in a manner as to promote cost-
effective delivery of health care services); 68 Fed. Reg. 
2670-673 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003 in light of VA's 
limited resources).  

The veteran applied for health care benefits in 
September 2003.  Based on his status as a nonservice-
connected veteran and financial data he provided, the VAMC 
assigned the veteran to Priority Group 8.  His application 
for health care was denied on the basis what he was a 
nonservice-connected veteran whose annual income exceeds the 
means test threshold and whose completed application for 
enrollment in the VA health care system was received after 
January 17, 2003.  

The Board finds that the veteran was properly assigned to 
Priority Group 8.  The evidence does not show, nor does the 
veteran contend, that he has a service-connected disability, 
that he is a former prisoner of war or combat veteran, that 
he requires regular aid because he is permanently housebound 
or catastrophically disabled, or that he has any eligibility 
attribute that would qualify him for a priority group more 
favorable than Priority Group 8, including an income level 
that would allow him to be considered for Priority Group 5 
or 7.  

Because the veteran is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003, he is 
ineligible for VA health care benefits.  The Board regrets 
that limited resources restrict VA's capacity to provide care 
to all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  

Because the facts are not in dispute, the law pertinent to 
eligibility for VA health care benefits is dispositive of the 
issue of the veteran's eligibility for enrollment in the VA 
health care system.  The claim must therefore be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  


ORDER

Eligibility for enrollment in the VA health care system is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


